UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6766



DAVID A. DAVIS,

                                              Plaintiff - Appellant,

          versus


HERBERT NUSBAUM, Officer, Commanding Officer
II; RALPH BRADLE, Officer, Commanding Officer
II, PAUL SHELTON, Officer, Commanding Officer
II; M. KAETZEL, Officer, Commanding Officer
II; BRIAN W. CUSTER, Officer, Commanding Of-
ficer I; JOSEPH P. SACCTEH, Warden; DONALD
HORNING, Warden; RODERICK R. SOWERS, Chief,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-3777-S)


Submitted:   September 9, 1999        Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David A. Davis, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     David A. Davis appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Davis v. Nusbaum, No. CA-98-3777-S (D. Md. May

26, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2